        Case 1:19-cv-10023-KPF Document 144 Filed 06/25/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETROLEOS DE VENEZUELA S.A.; PDVSA
PETROLEO S.A.; and PDV HOLDING, INC.,

                             Plaintiffs,
                                                        19 Civ. 10023 (KPF)
                      -v.-
                                                              ORDER
MUFG UNION BANK, N.A. and GLAS
AMERICAS LLC,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      In their briefing in support of their motion for summary judgment,

Plaintiffs have raised the potential applicability of the act of state doctrine.

Courts that are analyzing the act of state doctrine frequently must consider

whether the applicability of the doctrine would be “consistent with the law and

policy of the United States.” See Allied Bank Int’l v. Banco Credito Agricola de

Cartago, 757 F.2d 516, 522 (2d Cir. 1985).

      In order to assist its analysis, the Court ORDERS the parties to notify the

Civil Division of the U.S. Attorney’s Office for the Southern District of New York

that the Court invites the views of the United States Government as to the

following question: Is recognition of the Venezuelan National Assembly’s

denunciation and invalidation of the 2020 Bond Indenture consistent with the

law and policy of the United States? The parties’ notification should be

brought specifically to the attention of Jeffrey Oestericher, Chief of the Civil

Division. The Court further ORDERS the parties, in their notification to the
       Case 1:19-cv-10023-KPF Document 144 Filed 06/25/20 Page 2 of 2



U.S. Attorney’s Office, to request that the Government provide its views to the

Court no later than August 5, 2020.

      SO ORDERED.

Dated: June 25, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                       2
